OPINION OF THE COURT
Per Curiam.
Respondent Frederick D. Schwartz was admitted to the *88practice of law in the State of New York by the First Judicial Department on June 23, 1958 as Frederick David Schwartz. At all times relevant to this proceeding, he maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee moves for an order, pursuant to 22 NYCRR 603.16 (c), immediately suspending respondent from the practice of law until further order of the Court, based upon his inability, due to physical disabilities, to participate in pending disciplinary investigations of allegations of professional misconduct. There are four complaints of neglect pending against respondent, one filed in 2005, two in 2006, and the last in 2007.
Respondent supports the Committee’s motion. Attached to the Committee’s motion is respondent’s letter, dated May 15, 2008, attesting that he suffers from the effects of a stroke, microvascular disease, and a head injury suffered in a fall. Respondent states that, due to his resulting mental and physical infirmities, he “will not be able to meaningfully participate in the investigation and defend against the claims that are pending against [him].” Also attached to the Committee’s motion are letters from respondent’s primary care physician and neurologist confirming the debilitating effects of his stroke, microvascular disease, and head injury. The primary care physician further states that respondent is being treated for Alzheimer’s disease. The Committee also submits copies of radiology reports relating to respondent’s stroke, which occurred in June 2007.
Court Rule (22 NYCRR) § 603.16 (c) (1) provides:
“If, during the course of a disciplinary proceeding, the respondent contends that he is suffering from a disability by reason of physical or mental infirmity or illness, or because of addiction to drugs or intoxicants, which makes it impossible for the respondent adequately to defend himself, this court thereupon shall enter an order suspending the respondent from continuing to practice law until a determination of the respondent’s capacity to continue the practice of law is made in a proceeding instituted in accordance with the provisions of subdivision (b) of this section.”
In view of the compelling and undisputed medical evidence that respondent is unable, by reason of his infirmities, to participate in the disciplinary proceedings brought against him, we *89conclude that an order should be entered pursuant to 22 NYCRR 603.16 (c) (1) immediately suspending him from the practice of law until further order of this Court.
Accordingly, the Committee’s motion should be granted, and respondent suspended from the practice of law, pursuant to 22 NYCRR 603.16 (c) (1), effective immediately and until further order of this Court.
Andrias, J.E, Saxe, Friedman, Gonzalez and Catterson, JJ., concur.
Respondent suspended from the practice of law in the State of New York, effective the date hereof and until the further order of this Court.